DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The scope of the independent claims have been amended to include “a data word including data with a tag identifying the data as a host write or recycle write.” However, the only recitation of data word in the applicant’s originally filed specification … a tag identifying the data as a host write or recycle write” the claimed subject matter is determined to include new subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US PGPub No. 2016/0147651 A1), hereinafter referred to as DESAI, in view of BOYLE (US Patent No. 9,448,919 B1).

Consider Claim 1, 
DESAI teaches a storage device, comprising:
a memory comprising a first memory location (DESAI, e.g., Fig 1; ¶0130, a flash memory includes at least a first memory location.); and
a controller configured to write, to the first memory location, a data word including data with a tag (DESAI, e.g., Fig 1; ¶0116, metadata for the logical block includes a application tag; ¶0118, meta data is written in a first memory location (i.e., physical page in which the logical block is stored.).
DESAI further describes application and reference tags included with the metadata (see, e.g., DESAI ¶0016-0017) and further teaches a type of recycle write (see, e.g., DESAI ¶0058-0059, garbage collection.), but fails to expressly describe using a tag to identify the data as a host write or a recycle write. BOYLE is directed to systems and methods for ensuring access to current data in a non-volatile memory and is considered analogous prior art.  BOYLE does disclose using a tag to identify data as a host write or recycle write (BOYLE, e.g., Col 6:33-38, in-line mapping information includes a flag indicating whether the LBA was written as part of a garbage collection operation; Col 6:21-24, in-line mapping information is written to the last page of the current block).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the in-line tag data of 

Consider Claim 2, 
The combined system of DESAI and BOYLE further teaches wherein the memory comprises a NAND flash memory (DESAI, e.g., Fig 1(130), flash memory.).

Consider Claim 3, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to tag the data in the first memory location as a host write, and to write the data to a second memory location with a second tag identifying the data as a recycle write (BOYLE, e.g., Col 6:21-38, in-line information includes a flag which indicates whether the LBA was written as part of a GC operation (i.e., a host write (not GC) or a recycle write (GC)).).

Consider Claim 4, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to assign a logical address to the second memory location (BOYLE, e.g., Col 6:6-9, LBA tables are updated for new writes as well as GC writes (to a second memory location).).

Claim 5, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to write the data to the first memory location with a sequence number (DESAI, e.g., Fig 4A:410, version (i.e., sequence) number is stored in a header; Fig 4A:410, metadata, including the version number, is stored in a header.).

Consider Claim 6, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to write the data to the second memory location with the SN (DESAI, e.g., Fig 4C:430, updated version number is stored in the header;Fig 4A:410, metadata, including the version number, is stored in a header.).

Consider Claim 7, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to overwrite the data, after writing the data to the first memory location and before writing the data to the second memory location, by writing further data to another memory location with the tag and a second SN, and to assign the logical address to the another memory location (DESAI, e.g., ¶0121, logical block is modified by a subsequent write request; BOYLE, e.g., Fig 1B illustrates GC (recycle write) operations and Fig 8 illustrates an overwrite of existing data.). 

Consider Claim 8, 


Consider Claim 9, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to rebuild a logical-to-physical (L2P) mapping table following the system failure event by mapping the logical address to the another memory location (BOYLE, e.g., Fig 7, discloses rebuilding a mapping table LBAs based on in-line data after a system failure event.).

Consider Claim 10, 
DESAI teaches storage device, comprising:
a memory comprising a first block having a first page, and a second block having a second page (DESAI, e.g., Fig 1(130), shows a non-volatile memory; Fig 3, memory is organized into plural blocks and pages.); and
a controller configured to write data to the first page a data word including data with a tag (DESAI, e.g., Fig 4A is directed to the receipt of a write request which will be stored in a first location; Fig 1; ¶0116, metadata for the logical block includes a application tag; ¶0118, meta data is written in a first memory location (i.e., physical page in which the logical block is stored.) and to write the data to the second page with 
DESAI further describes application and reference tags included with the metadata (see, e.g., DESAI ¶0016-0017),  and further teaches a type of recycle write (see, e.g., DESAI ¶0058-0059, garbage collection.), but fails to expressly describe using a tag to identify the data as a host write or a recycle write. BOYLE is directed to systems and methods for ensuring access to current data in a non-volatile memory and is considered analogous prior art.  BOYLE does disclose using a tag to identify data as a host write or recycle write (BOYLE, e.g., Col 6:33-38, in-line mapping information includes a flag indicating whether the LBA was written as part of a garbage collection operation; Col 6:21-24, in-line mapping information is written to the last page of the current block).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the in-line tag data of DESAI (see, e.g., DESAI ¶0116-0117) to include a tag to identify data as a host write or recycle write because identifying a usable redundant copy of available data improves system efficiency by enabling increases in throughput and improved error recovery (see, e.g., BOYLE:Col 3:28-31).

Consider Claim 11, 
to a second memory location).).

Consider Claim 12, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to write the data to the first page with a sequence number (DESAI, e.g., Fig 4A:410, version (i.e., sequence) number is stored in a header; Fig 4A:410, metadata, including the version number, is stored in a header.), and to write the data to the second page with the SN (DESAI, e.g., Fig 4C:430, updated version number is stored in the header;Fig 4A:410, metadata, including the version number, is stored in a header.).

Consider Claim 13, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to overwrite the data, after writing the data to the first page and before writing the data to the second page, by writing further data to another page in the first block with the tag and a second SN, and to assign the logical address to the first block (DESAI, e.g., ¶0121, logical block is modified by a subsequent write request; BOYLE, e.g., Fig 1B illustrates GC (recycle write) operations and Fig 8 illustrates an overwrite of existing data.).

Consider Claim 14, 


Consider Claim 15, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to rebuild a logical-to-physical (L2P) mapping table following the system failure event by mapping the logical address to the first block (BOYLE, e.g., Fig 7, discloses rebuilding a mapping table LBAs based on in-line data after a system failure event.).

Consider Claim 16, 
DESAI teaches a storage device, comprising:
a memory having first and second memory locations (DESAI, e.g., Fig 1(130), shows a non-volatile memory; Fig 3, memory is organized into plural locations.); and
a controller configured to write, from a host device, a data word including data with a tag to the first memory location (DESAI, e.g., Fig 4A is directed to the receipt of a write request which will be stored in a first location; Fig 1; ¶0116, metadata for the logical block includes a application tag; ¶0118, meta data is written in a first memory location (i.e., physical page in which the logical block is stored and write the data from the first memory location to the second memory location with a tag (DESAI, e.g., Fig 4C 
DESAI further describes application and reference tags included with the metadata (see, e.g., DESAI ¶0016-0017) and further teaches a type of recycle write (see, e.g., DESAI ¶0058-0059, garbage collection.), but fails to expressly describe using a tag to identify the data as a host write or a recycle write. BOYLE is directed to systems and methods for ensuring access to current data in a non-volatile memory and is considered analogous prior art.  BOYLE does disclose using a tag to identify data as a host write or recycle write (BOYLE, e.g., Col 6:33-38, in-line mapping information includes a flag indicating whether the LBA was written as part of a garbage collection operation; Col 6:21-24, in-line mapping information is written to the last page of the current block).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the in-line tag data of DESAI (see, e.g., DESAI ¶0116-0117) to include a tag to identify data as a host write or recycle write because identifying a usable redundant copy of available data improves system efficiency by enabling increases in throughput and improved error recovery (see, e.g., BOYLE:Col 3:28-31).


Claim 17, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to assign a logical address to the second memory location (BOYLE, e.g., Col 6:6-9, LBA tables are updated for new writes as well as GC writes (to a second memory location).).

Consider Claim 18, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to write the data to the first memory location with a sequence number (DESAI, e.g., Fig 4A:410, version (i.e., sequence) number is stored in a header; Fig 4A:410, metadata, including the version number, is stored in a header.), and to write the data to the second memory location with the SN (DESAI, e.g., Fig 4C:430, updated version number is stored in the header;Fig 4A:410, metadata, including the version number, is stored in a header.).

Consider Claim 19, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to overwrite the data, after writing the data to the first memory location and before writing the data to the second memory location, by writing further data to another memory location with the tag and a second SN, and to assign the logical address to the another memory location (DESAI, e.g., ¶0121, logical block is modified by a subsequent write request; BOYLE, e.g., Fig 1B illustrates GC (recycle write) operations and Fig 8 illustrates an overwrite of existing data.).

Consider Claim 20, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to use the tags, the SN and the second SN to identify the further data written to the another memory location as current data following a system failure event (DESAI, e.g.,¶0113 version number verifies that the current version of data is sent to the host; ¶0118, version number is included in metadata.).

Response to Arguments
Applicant's arguments filed 28OCT2021 have been fully considered but they are not persuasive. 
The applicant argues that the cited art fails to describe “a data word including data with a tag identifying the data as a host write or a recycle write.”  However, as noted in the expanded rejections above, the cited art expressly teaches a structure which includes data and a tag. The metadata of DESAI includes at least one tag (see, e.g., DESAI ¶0116-0117, application and reference tags) and other data (see, e.g., DESAI ¶0114-0119, metadata additionally includes CRC data, identification data, version data, etc.). For at least these reasons the applicant’s argument is not persuasive.

Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Higgins et al. (US PGPub No. 2014/0310494) – discloses systems and methods for managing host and recycle writes separately (see, e.g., Fig 4).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gary W. Cygiel/Primary Examiner, Art Unit 2137